DETAILED ACTION

Election/Restrictions
Claims 1, 2, 4-8, 19 and 20 are allowable. Claims 9-18, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement amongst inventions of Species A, B and C, as set forth in the Office action mailed on 21 October 2021, is hereby withdrawn and claims 9-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1, 2 and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 5, 19 and 20, namely:

an image processing apparatus that processes a captured image including a first region of pixels, a second region of pixels disposed outside the first region of pixels, and a third region of pixels separating the first region of pixels from the second region of pixels, the image processing apparatus comprising: 
a memory and at least one processor and/or at least one circuit configured to implement: 
a calculation unit configured to obtain, for a pixel of interest in the third region of pixels, which separates the first region of pixels from the second region of pixels, in the captured image, a direction vector to the second region of pixels; 
a selection unit configured to select one of pixels in the third region of pixels that are adjacent to the pixel of interest, as a selected pixel based on the direction vector of the pixel of interest; and 
a generation unit configured to generate information indicating a direction from the pixel of interest to the selected pixel as information indicating a contour corresponding to the first region of pixels, 
wherein in a case where a plurality of pixels among four pixels adjacent to the pixel of interest in a vertical direction and in a horizontal direction belong to the second region of pixels, the calculation unit is configured to obtain respective direction vectors from the pixel of interest to each of the plurality of pixels and combine the obtained direction vectors into one direction vector, as recited in claim 1 and similarly in claims 19 and 20;

 an image processing apparatus that processes a captured image including a first region of pixels, a second region of pixels disposed outside the first region of pixels, and a third region of pixels separating the first region of pixels from the second region of pixels, the image processing apparatus comprising: 
a memory and at least one processor and/or at least one circuit configured to implement: 
a calculation unit configured to obtain, for a pixel of interest in the third region of pixels, which separates the first region of pixels from the second region of pixels, in the captured image, a direction vector to the second region of pixels; 
a selection unit configured to select one of pixels in the third region of pixels that are adjacent to the pixel of interest, as a selected pixel based on the direction vector of the pixel of interest; and 
a generation unit configured to generate information indicating a direction from the pixel of interest to the selected pixel as information indicating a contour corresponding to the first region of pixels, w
herein the selection unit is configured to select the selected pixel from among eight pixels adjacent to the pixel of interest, the selected pixel being included in the third region of pixels; 
the calculation unit determines no direction vector for a pixel in the third region of pixels in a case where none of four pixels that are adjacent to the pixel in the third region of pixels in a vertical direction and in a horizontal direction are included in the second region of pixels; and 
the selection unit is configured to select the selected pixel from pixels obtained by excluding, from among the eight pixels adjacent to the pixel of interest, a pixel for which no direction vector is determined, as recited in claim 5. 






The closest prior art to the above features of Applicant’s independent claims includes what is already of record in this application and/or discussed throughout the prosecution history. Of these references, the following is noted: 
U.S. Patent Application Publication No. 2011/0311133:  the instant reference is related to capturing images of the inside of a lumen, and involves itself with region detection, including identifying unnecessary regions (e.g. Background and Summary).  To that end, the instant teaches processed for detecting boundary feature data of various image regions (see Fig. 5).  Normal vectors are calculated for boundary pixels, and various formulae are taught in its boundary feature calculation process (Fig. 5). 
U.S. Patent No. 6,356,656: the instant reference is generally related to detecting contour vectors (Abstract and e.g. Figs. 45-46 and 48).  Per the instant reference, contour vectors are determined or detected based on the state of a group od pixels in a vicinity of a position of an interpixel grid (C2), such as a four-pixel region (C6, “First Embodiment”).    

	Other similar references with overlapping and complimentary teachings include: U.S. Patent No. 5,579,405; U.S. Patent No. 5,757,961 and U.S. Patent Application Publication No. 20120008860.  However, the aforementioned references, in combination with same or those remaining of record, would not have rendered obvious the specific combination of features as per Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613